Citation Nr: 1000027	
Decision Date: 01/04/10    Archive Date: 01/14/10	

DOCKET NO.  07-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic headache disorder, on a direct basis, or as secondary 
to service-connected posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability, claimed as tinea pedis (Athlete's 
foot), on a direct basis, or as secondary to service-
connected diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma, on a direct basis, or as the residual of exposure to 
Agent Orange.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, as the residual of exposure to Agent Orange, or 
as secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus, hypertension, or medication for the 
service-connected residuals of a shrapnel wound to the right 
buttock.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected 
residuals of a shrapnel wound to the right buttock.

10.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to the service-connected 
residuals of a shrapnel wound to the right buttock.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from March 1967 to 
December 1968, a portion of which represented service in the 
Republic of Vietnam, as well as additional unverified service 
in the United States Army National Guard and United States 
Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2004 and November 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In a rating decision of April 1972, the RO denied entitlement 
to service connection for pseudofolliculitis barbae.  In a 
subsequent rating decision of October 2004, the RO continued 
its denial for service connection for pseudofolliculitis 
barbae and additionally denied entitlement to service 
connection for bilateral carpal tunnel syndrome, 
hypertension, a bilateral foot disorder (including tinea 
pedis), headaches, and asthma.  The Veteran voiced no 
disagreement with either of those decisions, both of which 
have now become final.  Since the time of the April 1972 and 
October 2004 decisions, the Veteran has submitted additional 
evidence in an attempt to reopen his claims.  The RO 
continued its denial of service connection for the 
disabilities at issue, and the current appeal ensued.

For reasons which will become apparent, the appeal as to all 
issues save that of whether new and material evidence has 
been submitted sufficient to reopen the Veteran's previously-
denied claim for service connection for pseudofolliculitis 
barbae is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.

FINDINGS OF FACT

1.  In rating decisions of April 1972 and October 2004, the 
RO denied entitlement to service connection for 
pseudofolliculitis barbae.  

2.  Evidence submitted since the time of the October 2004 
rating decision denying entitlement to service connection for 
pseudofolliculitis barbae is neither cumulative nor 
redundant, and of sufficient significance that it raises a 
reasonable possibility of substantiating the Veteran's 
current claim.  

3.  Pseudofolliculitis barbae had its origin during the 
Veteran's initial period of active service from March 1967 to 
December 1968.


CONCLUSIONS OF LAW

1.  The decisions of the RO in April 1972 and October 2004 
denying entitlement to service connection for 
pseudofolliculitis barbae are final.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 2002 & Supp. 2009).

2.  Evidence received since the time of the RO's decision in 
October 2004 is new and material, and sufficient to reopen 
the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  Pseudofolliculitis barbae was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in May 2009, as well as 
service treatment records and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen his claim for pseudofolliculitis 
barbae.  In pertinent part, it is contended that, while in 
service, the Veteran was forced to shave against medical 
advice, precipitating the development of pseudofolliculitis 
barbae.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
may also be established for disability resulting from disease 
or injury incurred in or aggravated while performing active 
duty for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. § 38 U.S.C.A. 
§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2009).  
Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin 
of the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

As regards the Veteran's claim for service connection for 
pseudofolliculitis barbae, the Board notes that, in Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
Veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered on the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for purposes of 38 U.S.C.A. § 7104(b), claims which are based 
upon distinctly and properly diagnosed diseases or injuries 
must be considered separate and distinct claims.  This is to 
say that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior April 1972 and 
October 2004 rating decisions, the RO denied entitlement to 
service connection for pseudofolliculitis barbae.  The 
Veteran's current claim and accompanying evidence reflects 
that very same disability.  The Veteran's current claim is 
based on the very same diagnosis as his previous claim and, 
accordingly, must be considered on a "new and material" 
basis.  See Boggs, supra.  

In that regard, at the time of the April 1972 rating 
decision, it was noted that a special VA dermatologic 
examination had disclosed the presence of scattered ingrown 
hairs with follicular papules and a few pustules representing 
a mild pseudofolliculitis barbae.  The subsequent rating 
decision in October 2004 confirmed this evidence, noting a 
history of pseudofolliculitis barbae as late as April 6, 
2003.  Significantly, the Veteran voiced no disagreement with 
either of those decisions, which have now become final.

Evidence submitted since the time of the RO's October 2004 
decision is both "new" and "material" as to the issue of 
service connection for pseudofolliculitis barbae.  More 
specifically, during the course of a hearing before the 
undersigned Veterans Law Judge in May 2009, the Veteran 
indicated that he continued to receive VA dermatologic 
treatment, including medication, for his pseudofolliculitis 
barbae.  That testimony is clearly "new," and also "material" 
in that it provides a "more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability," in this case, pseudofolliculitis barbae.  
Accordingly, the Veteran's previously-denied claim for 
service connection for pseudofolliculitis barbae has 
effectively been reopened.

Having determined that the Veteran's claim has been reopened, 
the Board must now turn to a de novo review of the entire 
pertinent evidence of record.  In that regard, a review of 
service treatment records from the Veteran's initial period 
of active service, that is, the period extending from March 
1957 to December 1968, shows repeated treatment for 
pseudofolliculitis barbae.  In fact, the extent of the 
Veteran's difficulties with that skin problem were such that, 
in November 1968, he was assigned a physical profile stating 
that he could not shave with a razor or electric shaver.  
Significantly, as of the time of a service separation 
examination in December 1968, there was once again noted the 
presence of pseudofolliculitis barbae, reportedly the result 
of "infection from shaving."  

The Board observes that, since the time of the Veteran's 
discharge in December 1968, he has received continued 
treatment, including medication, for pseudofolliculitis 
barbae.  Under the circumstances, the Board is of the opinion 
that the Veteran's current pseudofolliculitis barbae did, in 
fact, have its origin during his initial period of active 
military service.  Accordingly, service connection for 
pseudofolliculitis barbae is in order.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is  necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence VA will 
seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  VA must 
also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  However, in light of 
the favorable determination contained herein, further 
development with respect to the VA's duties to notify and 
assist the Veteran with respect to his claim for service 
connection for pseudofolliculitis barbae would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).


ORDER

Service connection for pseudofolliculitis barbae is granted.


REMAND

In addition to the above, the Veteran seeks to reopen his 
previously denied claims for service connection for a chronic 
headache disorder, a bilateral foot disorder, bilateral 
carpal tunnel syndrome, asthma, and hypertension.  Moreover, 
the Veteran for the first time seeks service connection for 
erectile dysfunction, as well as for bilateral hearing loss, 
a back disorder, and a right hip disorder.  

In that regard, and as noted above, the Veteran had verified 
active service from March 1967 to December 1968.  However, a 
review of the record would appear to indicate that, 
subsequent to the Veteran's discharge, he spent a 
considerable period of time both in the United States Army 
National Guard, and in the United States Army Reserves.  
According to the Veteran, this additional service began 
around or about 1980, and extended to the time of his 
retirement in June 2007.  Significantly, none of this 
additional service, to include pertinent periods of active 
and inactive duty for training, has yet been verified.  
Inasmuch as there are currently on file treatment records 
from this period or periods of service which are pertinent to 
the issues on appeal, verification of the Veteran's National 
Guard and Army Reserve service must be undertaken prior to a 
final adjudication of his current claims for service 
connection.  

The Board further notes that, following a VA orthopedic 
examination in November 2004, a VA examiner offered his 
opinion that the Veteran's claimed low back and right hip 
disabilities were not, in fact, related to his service-
connected residuals of a shell fragment wound to the right 
buttock.  However, at the time of the rendering of that 
opinion, service connection was in effect only for a scar of 
the Veteran's right buttock.  Significantly, since the time 
of the rendering of that opinion, service connection has been 
granted for a retained foreign body in the muscle tissue of 
the Veteran's right buttock, an injury of greater 
significance than the previously-described scar.  However, no 
additional opinion has been requested regarding the 
relationship between this more significant injury and the 
Veteran's low back and right hip disabilities.  Under the 
circumstances, the Board is of the opinion that an additional 
VA examination and opinion would be appropriate prior to a 
final adjudication of the Veteran's claims for secondary 
service connection for low back and right hip disorders.

Finally, during the course of the aforementioned hearing in 
May 2009, the Veteran indicated that, in February or March 
2009, he was evaluated by a neuropsychologist or 
neuropsychiatrist for his claimed headache disability.  
Moreover, during the course of that same hearing, the Veteran 
testified that "four times a year" he sought treatment for 
his claimed foot disability at a senior citizens' facility 
located in "Bloom Township."  See Transcript, pp. 27-28.  
Significantly, at present, the Veteran's claims folder 
contains neither a report of the aforementioned examination, 
or any records from the referenced "Bloom Township."  Such 
evidence must be obtained prior to a final adjudication of 
the Veteran's current claims for service connection for 
bilateral foot and chronic headache disabilities.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility in an attempt to 
verify any and all periods of the 
Veteran's service subsequent to December 
1968.  This attempt at verification 
should include all periods of service 
(including active duty for training and 
inactive duty for training) with the 
United States Army National Guard, as 
well as the United States Army Reserves.  
Following receipt of such verification, 
the RO/AMC should attempt to obtain any 
and all additional records of treatment 
of the Veteran for the period in 
question, which is to say, the period 
extending from December 1968 to the time 
of the Veteran's retirement in June 2007.  
All such information, when obtained, 
should be made a part of the Veteran's 
claims folder.

2.  The RO/AMC should then contact the 
Veteran with a request that he provide 
the full name and address for the senior 
facility located in "Bloom Township" from 
which he reportedly received treatment 
for his skin disorder of the feet.  
Following receipt of that information, 
the RO/AMC should contact the facility in 
question, with a request that they 
provide copies of any and all records of 
treatment of the Veteran (to include 
treatment for any skin disorder of the 
feet) on file at their facility.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
such private medical records to the VA.  
All attempts to procure those records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2007, the date of 
the most recent evidence of record, and 
specifically including any report of a VA 
neuropsychiatric or neuropsychologic 
examination conducted around or about 
February or March 2009, should then be 
obtained and incorporated in the 
Veteran's claims folder.  Once again, the 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

4.  The Veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his current low back and right hip 
disabilities, erectile dysfunction, 
hypertension, and skin disorder of the 
feet, as well as his claimed headache 
disability.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether it is 
at least as likely as not the case that 
the Veteran's current low back and right 
hip disabilities are as likely as not 
proximately due to, the result of, or 
aggravated by his service-connected 
residuals of a shell fragment wound to 
the right buttock.

Following completion of the dermatologic 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic, 
clinically-identifiable skin disorder of 
the feet (including tinea pedis), and, if 
so, whether that disability is as likely 
as not proximally due to, the result of, 
or aggravated by the Veteran's service-
connected diabetes mellitus.  

Following completion of the urologic 
examination, the examiner should 
specifically comment as to whether the 
Veteran's erectile dysfunction is as 
likely as not proximally due to, the 
result of, or aggravated by hypertension 
or, in the alternative, medication for 
the Veteran's service-connected residuals 
of a shell fragment wound to the right 
buttock.  

Finally, following completion of the 
neurologic examination, the examiner 
should specifically comment as to whether 
the Veteran currently suffers from a 
chronic, clinically-identifiable headache 
disorder, and, if so, whether that 
disorder as likely as not had is origin 
during the Veteran's period of active 
military service.

Should it be determined that the Veteran 
does, in fact, currently suffer from a 
chronic headache disorder, but that the 
disorder in question did not have its 
origin during the Veteran's period of 
active military service, an additional 
opinion is requested as to whether any 
chronic headache disorder identified is 
as likely as not proximately due to, the 
result of, or aggravated by the Veteran's 
service-connected posttraumatic stress 
disorder.

All of the aforementioned information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  
Moreover, a complete rationale for any 
opinion offered must be provided.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of their examinations.  In 
addition, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

5.  The RO/AMC should then readjudicate 
the Veteran's claims for service 
connection for a chronic headache 
disorder, a bilateral foot disability 
(claimed as tinea pedis), bilateral 
carpal tunnel syndrome, asthma, erectile 
dysfunction, hypertension, and bilateral 
hearing loss, as well as his claims for 
service connection for chronic low back 
and right hip disabilities.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a Statement of the Case 
(SOC) in March 2009.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


